09/07/2022



                                                                                   Case Number: DA 22-0279




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     No. DA 22-0279


       CREMER RODEO LIVESTOCK COMPANY,

                         Plaintiff/Appellee,
           v.
       LINDA MCMULLEN,
                  Defendant/Appellant.

              GRANT OF APPELLEE’S EXTENSION OF TIME


      Pursuant to the authority granted under Rule 26, M.R.App.P., Appellee’s

Unopposed Motion for Extension of Time is granted. Appellee may file and serve

its opening brief in this matter on or before Friday, October 14, 2022.

            ELECTRONICALLY SIGNED AND DATED BELOW



cc: Karl Knuchel/Webster Crist




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                          September 7 2022